In an action by a father and his infant son to recover damages for injuries received by the latter in an automobile accident, there was judgment against the owner of the automobile and execution issued thereon was returned unsatisfied; and this action was brought against the insurer under the provisions of section 109 of the Insurance Law, as amended. Judgment for plaintiffs against this appellant (as amended in immaterial respects by order) and order denying motion to set aside the verdict unanimously affirmed, with costs, on authority of Taylor v. United States Casualty Co. (269 N. Y. 360). Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.